Citation Nr: 0623435	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-12 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a skin condition.

2.  Entitlement to service connection for a stomach 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to July 
1975.  He is a Vietnam and Peacetime Era veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for a stomach 
condition and denied to reopen the claim for service 
connection for a skin condition.

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Reno, Nevada; hence, 
that RO now has jurisdiction over the claim on appeal.

The Board notes that additional evidence was forwarded to the 
Board in July 2006 after the appellant's case was certified 
on appeal.  See 38 C.F.R. §§ 19.37, 20.1304 (2005).  The 
evidence was comprised of copies of the veteran's service 
medical records and a June 2006 VA outpatient treatment 
record.  The appellant has waived initial RO consideration of 
the new evidence submitted in conjunction with his claim.  38 
C.F.R. § 20.1304 (c) (2005).

The issues of entitlement to service connection for a skin 
condition and a stomach condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a skin condition was denied by the 
RO in an August 1982 rating decision.  The veteran did not 
appeal the decision.

2.  The evidence received since the August 1982 rating 
decision was not previously of record and relates to an 
unestablished fact necessary to substantiate the claim for 
service connection for a skin condition.


CONCLUSIONS OF LAW

1.  The August 1982 decision, which denied service connection 
for a skin condition is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 20.302(b), 20.1103 (2005).

2.  The evidence since the August 1982 rating decision, which 
denied service connection for a skin condition is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, or any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veteran Claims (Court) held that VA must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection for a 
skin condition, no further discussion of VCAA is necessary at 
this point.  The matter of VCAA compliance with regard to the 
other issues will be addressed in a future merits decision on 
that issue after action is undertaken as directed in the 
remand section of this decision.

II.  New and Material

Pursuant to 38 U.S.C.A. § 7105(c), a decision by the RO may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  The exception 
to this rule is described under 38 U.S.C.A. § 5108, which 
provides that "[i]f new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the [Board] shall reopen the claim and review the former 
disposition of the claim."  Therefore, once a rating 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence is 
defined as existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  Additionally, 
when determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veteran Claims (Court) 
indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

III.  Analysis

At the time of the August 1982 rating decision, which denied 
service connection for a skin condition, the evidence of 
record consisted of the veteran's service medical records and 
a February 1982 hospitalization report.  The veteran asserts 
that he developed a skin condition in service.  In his April 
2003 personal statement, the veteran explained that he had 
recurring rashes while in service and contracted his skin 
condition while in Vietnam.  It is noted that service medical 
records document treatment on repeated occasions for skin 
pathology.  Treatment for skin related pathology is also 
noted since service.

In an August 1982 rating decision, the RO denied the claim 
stating that the veteran's claimed condition was not shown by 
the evidence of record to have incurred in or aggravated by 
service.  The RO's reasoning was that the service medical 
records reflected only intermittent treatment for a skin 
disorder.  The veteran was notified of the denial in an 
August 1982 letter, including his appeal rights, and he did 
not appeal the decision.  Thus, it is final.  See 38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.

The Board has reviewed the evidence of record and finds that 
the veteran has submitted new and material evidence to reopen 
the claim for service connection for a skin condition.  
Specifically, the veteran has brought forth outpatient 
treatment records that document his current skin condition 
and refer to a 30 year history of treatment for such 
problems.  This evidentiary item, in conjunction with service 
medical records, reflecting treatment for skin related 
pathology, warrants again considering the issue of whether 
skin pathology is of inservice onset.  

ORDER

New and material evidence having been submitted, the claim 
for service connection for a skin condition is reopened.

REMAND

As discussed above, the VCAA requires that the VA assist a 
claimant in obtaining evidence needed to substantiate the 
claim. Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

Review of the evidentiary record shows that the veteran has 
not been afforded a Compensation and Pension examination in 
conjunction with his claims for service connection for a skin 
condition and a stomach condition.  Therefore, the Board 
finds that a VA examination is necessary to determine whether 
the veteran's current skin condition and stomach condition 
are related to his military service.

The Board notes that in the March 2003 rating decision, the 
RO denied service connection for a stomach condition because 
the condition neither occurred in nor was caused by service.  
The RO relied on the veteran's service medical records and 
outpatient treatment reports, and concluded that "service 
medical records show no findings regarding a chronic stomach 
condition."  It is noted that service medical records 
document history and treatment on several occasions for a 
stomach condition.  Treatment for a stomach condition is also 
noted since service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Refer the veteran's claims folder to a 
suitably qualified VA examiner for an 
opinion as to the nature and etiology of 
the veteran's skin condition.  The examiner 
is requested to review all pertinent 
records associated with the claims file.  
Specifically, the examiner is requested to 
express an opinion as to the following 
questions:

a.  Does the record establish that the skin 
condition is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) had its 
onset during service or are in any other 
way causally related to service?
      
b.  In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed to 
the history as provided by the veteran.

3.  Refer the veteran's claims folder to a 
suitably qualified VA examiner for an 
opinion as to the nature and etiology of 
the veteran's stomach condition.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file.  Specifically, the examiner is 
requested to express an opinion as to the 
following questions:

a.  Does the record establish that the 
stomach condition is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) had its onset during service or 
are in any other way causally related to 
service?

b.  In responding to this question, the 
examiner should indicate the degree to 
which the opinion is based upon the 
objective findings of record as opposed to 
the history as provided by the veteran.
	
4.  Readjudicate the claims for entitlement 
to service connection for a skin condition 
and a stomach condition.  If the benefits 
sought in connection with the claims remain 
denied, the veteran should be provided with 
an appropriate Supplemental SOC and given 
the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


